.



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GABRIEL LOPEZ,
        Plaintiff,

           v.                                           CIVIL ACTION :'.'lO. 18-CV-5344

    PRIME CARE MEDICAL DEPT, et al.,                                                  FILED
         Defendants.
                                                                                      JUN - 3 2019
                                                                                    KATE BARKMAN, Clerk
                                                ORDER                             By           pep. Clerk
           AND NOW, this 3r~ day of June, 2019, upon consideration of pro se Plaintiff Gabriel

    Lopez's "Motion to Be Appointed Counsel" (Doc. ~o. 12), and Amended Complaint (Doc. No.

    14), it is hereby ORDERED that:

       •   Plaintiffs Amended Complaint is DISMISSED WITH PREJUDICE for failure to state

           a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's

           accompanying Memorandum Opinion.

       •   Plaintiffs "Motion to Be Appointed Counsel" (Doc. No. 12) is DENIED AS MOOT.

       •   The Clerk of Court shall CLOSE this case.



                                                BY THE COt;RT:
